Citation Nr: 0018537	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from November 1969 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for carpal tunnel syndrome.  


FINDING OF FACT

The claim for service connection for carpal tunnel syndrome 
is not supported by cognizable evidence showing that this 
disability was present in service, or is otherwise of service 
origin.  


CONCLUSION OF LAW

The claim for service connection for carpal tunnel syndrome 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background

Service medical records reflect that upon enlistment 
examination dated in September 1969 the veteran indicated a 
scar on the left arm; otherwise, findings were normal.  Upon 
separation examination dated in May 1977, there is a notation 
as to a traumatic scar on the anterior surface of the right 
forearm and another scar on the medial aspect of the left 
elbow.  Noted is that the veteran's scars were related to 
childhood accidents.  Otherwise, in pertinent part, all 
clinical findings were normal.  There are no other relevant 
medical entries, complaints, or findings in the service 
medical records.  The veteran's form DD214 reflects that he 
was a Morse code interceptor and radio operator in service.  

VA medical examination in October 1977 revealed no pertinent 
medical findings.  VA outpatient record dated in October 1997 
reveals a four to five-year history of paresthesias, 
numbness, and pain in the left hand and digits.  It is noted 
that the veteran had been a heavy equipment mechanic for 25 
years and had recently stopped in August 1977.  Also noted is 
the veteran typed Morse code in service.  Further, in a 
recitation of his past medical history, the examiner noted a 
fracture of the left wrist 40 years earlier and removal of a 
foreign object from the left index finger five years prior.  
Electromyography conducted in October 1997 revealed a 
diagnosis of carpal tunnel syndrome.  VA medical examination 
in October 1997 disclosed a past history of left wrist 
fracture (40 years ago) and left elbow fracture and surgery 
on the left index finger.  The veteran complained of left 
hand numbness that had been bothering him for the last four 
to five years.  Sensory mild carpal tunnel syndrome was 
diagnosed.  

VA medical examination was conducted in January 1998, which 
revealed treatment for bilateral carpal tunnel syndrome.  

II.	Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors, but 
basically means that the facts, shown by competent evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While the veteran is competent to 
testify regarding the events that are alleged to have 
occurred during his active service, he is not competent to 
diagnose or determine the etiology of his disability, if any.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

III. Analysis

Following a review of the evidence of record, the Board 
concludes that entitlement to service connection for carpal 
tunnel syndrome is not warranted.  Overall, the veteran has 
failed to establish a well-grounded claim.  Essentially, he 
has not submitted competent (medical) evidence that his post-
service carpal tunnel syndrome relates in any way to his 
period of active service.  As noted above, the veteran's 
service medical records are silent for complaints, treatment, 
or diagnoses relevant to carpal tunnel syndrome.  While it is 
true that scars on the left elbow and right forearm are noted 
in the 1977 separation examination, it is also noted that 
such were due to childhood accidents.  There is no indication 
that the veteran's scars related to incidents during service.  

Moreover, post-service records first reflect a diagnosis of 
carpal tunnel syndrome 20 years after separation from 
service.  Thus, while the evidence supports current 
disability, there are no clinical data to medically link 
current carpal tunnel syndrome with the veteran's period of 
service or an incident therein.  Moreover, in recitations of 
the veteran's past medical history as noted above, it is 
reported that he fractured his left wrist sometime in the 
1950s, well before his period of service.  There are no 
notations of such fracture or any symptomatology related to 
that fracture per se in any of the veteran's service medical 
records.  Further, during the above-noted VA medical 
examination in 1997, the veteran complained of left wrist 
symptoms, the onset of which he dated four to five years 
prior to examination, also not close in time to the veteran's 
period of service.  Thus, in this respect, the veteran fails 
to establish a well-grounded claim.  

The claim for service connection for carpal tunnel syndrome 
is supported solely by the contentions of the veteran.  
However, as noted above, the Court has made it clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that his carpal tunnel syndrome 
relates to his work in service as a Morse code interceptor 
and radio operator is not probative of the issue in question.  
While it is true that the veteran did serve as a radio 
operator working in Morse code while in service and is 
certainly competent to testify regarding events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose or determine the etiology of his own 
disability.  See supra Grottveit at 91, 93.
 
In the absence of competent medical evidence of a nexus 
between carpal tunnel syndrome and an event coincident with 
his period of service, the veteran's claim is not well 
grounded and must be denied.  The Board stresses that the 
duty to assist the veteran is triggered upon the submission 
of a well-grounded claim.  As the Board concludes that the 
claim of service connection is not well grounded, such duty 
does not arise in this case.  38 U.S.C.A. § 5107.


ORDER

Service connection for carpal tunnel syndrome is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

